Plaintiff in error was convicted in the district court of Le Flore county on an information charging that in said county on or about the 9th day of June, 1922, he did commit an assault upon one W.S. Harbinson by shooting him with a pistol, with the felonious intent the said Harbinson to kill. The jury fixed his punishment at imprisonment in the penitentiary for the term of three years. To reverse the judgment rendered in pursuance of the verdict on the 23d day of January, 1923, an appeal was duly perfected by filing in this court on June 19, 1923, a petition in error with case-made.
The plaintiff in error by his counsel of record has this day filed a motion to dismiss the appeal on the ground that the Governor has granted to the plaintiff in error and he has accepted a pardon on the 15th day of October, 1923.
By numerous decisions of this court it is held when an appeal from a judgment of conviction is pending in this court, and plaintiff in error applies for a pardon, and the same is granted, and the fact that a pardon has been granted is brought to the attention of this court, the appeal will be dismissed as having been abandoned.
It is therefore considered, adjudged, and ordered that this appeal be and the same is hereby dismissed, and the cause remanded to the district court of Le Flore county.
MATSON, P.J., and BESSEY, J., concur. *Page 54